Opinion for the Court filed by Senior Circuit Judge BAZELON.
Opinion concurring in part, concurring in result in part, and dissenting in part filed by Circuit Judge TAMM.
BAZELON, Senior Circuit Judge:
Appellants, twelve individuals and an organization,1 appeal the district court’s dismissal of their complaint. They alleged *204that federal agencies and officials unlawfully failed to terminate federal funding of state and local law enforcement agencies despite evidence that the funds were “used to discriminate on grounds of race and sex against plaintiffs and members of their class.” 2 Appellants sought declaratory and injunctive relief against the Law Enforcement Assistance Administration (LEAA),3 the Department of Justice and four officials in those agencjes. Appellants also sought compensatory and punitive damages against the four officials in their individual capacities.4
Relying on the doctrines of mootness and official immunity, the district court dismissed all of appellant’s claims. For reasons that appear below, we reverse.
I.
On the basis of 1976 amendments to the Omnibus Crime Control and Safe Streets Act of 1968 (Omnibus Crime Control Act),5 the district court dismissed appellants’ claims for declaratory and injunctive relief as moot. We disagree.
The Omnibus Crime Control Act was first amended in 1973 to require LEAA to terminate federal funding to recipients that engage in discriminatory practices.6 In response to LEAA’s failure to carry out this civil rights enforcement requirement,7 Congress amended the Act in 1976 8 by adding more detailed mandatory procedures to be followed by LEAA in either securing compliance with the Act’s antidiscrimination provision or terminating funds to noncomplying recipients.
The 1976 amendments have no bearing on appellants’ claims that they were injured as a result of appellees’ conduct, or on appellees’ civil rights enforcement duties under either the Omnibus Crime Control Act or the other constitutional and statutory provisions upon which appellants base their claims for relief.9 Thus, the 1976 amendments did not render any of appellants’ claims moot and, on remand, appellants will be entitled to proceed on all causes of action stated in their complaint.10
II.
The district court dismissed appellants’ claims for monetary damages against the *205four agency officials in their individual capacities on the ground of absolute immunity. Subsequent to the district court’s decision, however, the Supreme Court limited the doctrine of official immunity. We find this case now falls outside those limits, and thus reverse the district court’s dismissal of the claims for monetary damages.
In Butz v. Economou,11 the Supreme Court held that as a general rule, federal officials obtain only a qualified immunity in suits raising constitutional violations. Instead of an absolute immunity, federal officials can be sued and can defend only on the basis of good faith and reasonable grounds for their conduct.12
Appellees claim they are covered by a limited exception for administrative officials performing judicial and prosecutorial functions. Recognized by the Supreme Court in Economou, this exception was carved out to preserve absolute immunity where “essential for the conduct of the public business.” 438 U.S. 478, 507, 98 S.Ct. 2894, 2911, 57 L.Ed.2d 895 (1978). As the Court reasoned, absolute immunity is necessary to protect discretionary prosecutorial decisions from the potentially distorting effect of civil liability.13 Appellees claim that the complaint challenges “the conduct of LEAA’s prosecutorial role in enforcing civil rights laws”14 and thus should be met by a defense of absolute immunity. We cannot agree.
The purpose of shielding discretionary prosecutorial decisions from fears of civil liability has no place where, as here, agency officials lack discretion. Appellees have virtually no discretion under the relevant statute in deciding whether to terminate LEAA funding of discriminatory recipients. The Omnibus Crime Control Act, as amended in 1973, provides that
. [w]henever the Administration determines that a State government or any unit of general local government has failed to comply with [the nondiscrimination requirement] or an applicable regulation, it shall notify the chief executive of the State of the noncompliance and shall request the chief executive to secure compliance. If within a reasonable time after such notification the chief executive fails or refuses to secure compliance, the Administration shall exercise
its fund termination powers.15 The minimal matters left to LEAA’s judgment— such as the assessment of “reasonable time after notification” — do not rise to the level of prosecutorial discretion that is protected by absolute immunity. Accordingly, we find that appellees have only a defense of qualified immunity and reverse the district court’s dismissal of the claims for monetary damages. Appellants should be allowed to go to trial on their claims for damages and appellees given a chance to establish a defense of good faith or reasonable grounds for their conduct.16
*206III.
For the foregoing reasons, we reverse the judgment of the district court and remand for further proceedings not inconsistent with this opinion.

So ordered.


. The individual appellants include six blacks and six women who alleged that they were denied employment, passed over for promotion, or discharged solely on the basis of their race or sex by state and local law enforcement agencies that receive funds from the Law Enforcement Assistance Administration (LEAA). The organizational appellant is the National Black Police Association, a not-for-profit Illinois corporation with over 50 affiliates in at least 20 states.


. Complaint ¶ 1, Appendix (App.) 5. Plaintiffs moved for class certification, but the district court did not rule on the motion before it dismissed the action.


. The LEAA, an agency within the Department of Justice, was created by Congress in 1968 to assist community and citizen groups in their law enforcement and criminal justice activities. See Omnibus Crime Control and Safe Streets Act of 1968, Pub.L. No. 90-351, tit. I, 82 Stat. 197 (1968), (current version at 42 U.S.C. §§ 3701 et seq. (1976)).


. Complaint at p. 35, App. 38.


. Pub.L. No. 90-351, 82 Stat. 206 (1968).


. Pub.L. No. 93-83, § 2, 87 Stat. 214, 42 U.S.C. § 3766(c) (1976).


. The House Report on the 1976 amendments stated that “[t]he response of LEAA to the 1973 civil rights amendments has been less than minimal.” H.R.Rep. No. 94-1155, 94th Cong., 2d Sess. 11 (1976). The report also stated that LEAA had not terminated its funding of any recipient “[ jdespite positive findings of discrimination by courts and administrative agencies . . . .” Id.


. Pub.L. No. 94-503, § 122(b), 90 Stat. 2418 (1976), 42 U.S.C. § 3766(c)(2) (1976).


. In addition to their claims under the Omnibus Crime Control Act, appellants purported to state causes of action under the fifth and fourteenth amendments; Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d to 2000d-4 (1976); id. §§ 1981, 1983, 1986; and Executive Orders No. 11,246 and 11,375.


. Some of appellants’ requests for injunctive and declaratory relief, as well as the claims for damages, are based upon allegations of LEAA’s past failure to terminate funding to offending law enforcement agencies. These claims are utterly unaffected by the 1976 amendments. Moreover, appellees’ underlying obligation to secure compliance with civil rights obligations or terminate funding is not affected by the 1976 amendments. Thus, the claims for declaratory and injunctive relief that are prospective in nature are based upon allegations of injury that have not been affected by the amendments. To the extent that these prospective claims require proof of LEAA’s present failure to follow the new procedures required by the Omnibus Crime Control Act, appellants should be given the opportunity to prove such failure.


. 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978).


. The Court limited the availability of an absolute immunity defense to actions raising common-law tort causes of action. See 438 U.S. at 488-89, 98 S.Ct. at 2901-2902 (construing Barr v. Matteo, 360 U.S. 564, 79 S.Ct. 1335, 3 L.Ed.2d 1434 (1959) (libel action)).


. An agency official, like a prosecutor, may have broad discretion in deciding whether a proceeding should be brought and what sanctions should be sought. .
******
The discretion which executive officials exercise with respect to the initiation of administrative proceedings might be distorted if their immunity from damages arising from that decision was, less than complete. 438 U.S. 478, 515, 98 S.Ct. 2894, 2915, 57 L.Ed.2d 895 (1978).


. Appellees’ Supp. Br. at 4.


. The mandatory language of 42 U.S.C. § 3766(c)(2) (Supp. V 1975) (amended 1976), when read in light of appellees’ constitutional and independent statutory duty not to allow federal funds to be used in a discriminatory manner by recipients, takes appellees’ civil rights enforcement duties outside the realm of discretion. See Brown v. Califano, 627 F.2d 1221 (D.C.Cir.1980).


. Appellees also raise, as they did in the district court, the issue of appellants’ standing to maintain this action. The National Black Police Association’s standing has not — and indeed it cannot — be challenged. It alleged harm to *206itself and its members as a result of appellees’ alleged failure to terminate funding to discriminatory recipients. Cf. Sierra Club v. Morton, 405 U.S. 727, 734-35, 92 S.Ct. 1361, 1366, 31 L.Ed.2d 636 (1972). Similarly, individual appellants have alleged violations of their right to be free from federal funding of state and local agencies that have discriminated against them. They have a sufficiently “personal stake in the outcome of the controversy,” Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962), and their interest is precisely that which is protected by the Constitution and the statutes under which appellants have proceeded, Flast v. Cohen, 392 U.S. 83, 102, 88 S.Ct. 1942, 1953, 20 L.Ed.2d 947 (1968); Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 830, 25 L.Ed.2d 184 (1970). The 1976 amendments to the Omnibus Crime Control Act, which added a judicial review provision for parties such as appellants, remove any doubt as to appellants’ standing. Pub.L. No. 94-503, § 122(b), 90 Stat. 2421 (1976), 42 U.S.C. § 3766(c)(4)(A) (1976), and we are satisfied that — absent a failure of proof after discovery is completed — appellants have standing to maintain this action. The district court did not rule on appellants’ standing argument, and we expect that the district court will dispose of the pending motion to dismiss for lack of standing, along with pending motions to resume discovery and for class certification on remand.